Per Curiam,
All that appellant’s evidence tended to show was a parol gift of land, prima facie ineffective under the statute, and not within any of the exceptions, as there never was any possession in the donee. The holder of the legal title lived in the house, paid the taxes and so far as the evidence showed was in actual as well as legal possession.
The opinions of the neighbors as to who appeared to be the head of the house were irrelevant gossip properly excluded.
The disclaimer of title by Maud E. Praul, the other defendant, should have been admitted of record and a verdict in favor of the plaintiff directed against her. But the error in that regard did no harm of which appellant can complain.
Judgment affirmed.